NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Argued June 12, 2019
                                 Decided June 28, 2019

                                        Before

                            DIANE P. WOOD, Chief Judge

                            AMY C. BARRETT, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

No. 18-2910

MICHAEL SAUNDERS,                              Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Western District of
                                               Wisconsin.
      v.
                                               No. 17-cv-616-bbc
ANDREW SAUL, Commissioner of
Social Security,                               Barbara B. Crabb,
       Defendant-Appellee.                     Judge.



                                      ORDER


       This appeal arises out of Michael Saunders’s pursuit of Disability Insurance
Benefits and Supplemental Security Income from the Social Security Administration.
His applications contended that he was disabled as a result of several physical and
mental impairments. But an Administrative Law Judge (ALJ) found that he was not so
bad off as to be disabled, and thus he was not eligible for either type of benefit. He
sought review in the district court, see 42 U.S.C. § 405(g), but it concluded that
substantial evidence supported the ALJ’s decision. Now appealing from the district
No. 18-2910                                                                       Page 2

court, see 28 U.S.C. § 1291, Saunders raises only one issue: whether the ALJ properly
accounted for his moderate limitations in concentration, persistence, or pace. We
conclude that the judge did so, and we therefore affirm the judgment of the district
court.

                                            I

       Saunders’s appeal primarily addresses his mental rather than his physical
conditions, and so we do not address the latter problems. Saunders is 49 years old. In
addition to suffering from longstanding problems such as back pain, Saunders is
cognitively impaired by major depressive disorder and borderline intellectual
functioning. He held various factory jobs, such as packaging diapers, processing meats,
and packing eggs, before he stopped working because of his impairments. His road to
this court has been protracted. He first applied for benefits in September 2005, alleging
that he had been disabled since mid-2004. Later, he amended his alleged onset date to
August 2009. Since then, four different ALJs have denied his claim, and there have been
several remands concerning the extent of his cognitive difficulties: the first remand was
ordered by the Appeals Council, the second by a federal district court, and the third
based on a joint stipulation by Saunders and the Commissioner. The latest remand
order instructed the ALJ to evaluate the severity of Saunders’s mental impairments in
light of the opinions of three medical experts who testified at earlier hearings and two
consultative psychiatrists who had examined him.

       Each of these doctors offered opinions about Saunders’s mental impairments
and, with varying degrees of specificity, opined that Saunders was limited in
concentration, persistence, or pace. In August 2009, psychologist and state consultative
examiner Marcus Desmonde evaluated Saunders and opined that Saunders appeared
“capable of understanding simple verbal instructions, but may have some difficulties
carrying out tasks with reasonable persistence and pace.” Medical expert Dr. Joseph
Melancharbol testified by phone at a February 2010 hearing and concluded that
Saunders’s mental impairments caused him moderate limitations in “persistence or
pace.” In February 2013, Dr. Kurt Webber, a psychologist, examined Saunders and
determined that he could “concentrate for a long enough period of time to hold a
conversation, to read, and to work on a computer” but nevertheless was moderately
limited in his ability to maintain concentration. Two more medical experts, Dr. Shakil
Mohammed and Dr. Miriam Sherman (both psychiatrists), testified at hearings in June
and December 2013, and found that Saunders had mild and moderate limitations in
concentration, persistence, or pace.
No. 18-2910                                                                        Page 3

       In this, the fourth round of hearings, ALJ Debra Meachum relied most heavily on
Dr. Melancharbol’s views, crediting his opinion that Saunders should be limited to
simple, repetitive tasks with up to four-step instructions in a habituated setting; no
tasks requiring problem solving or emotionally charged interactions with others;
object-oriented work; and “no other limitations.” ALJ Meachum also took into account
Saunders’s testimony at a hearing in May 2017, during which he stated that he had been
working approximately 20 hours per week as a cook at a restaurant owned by a family
friend but could not work more than that because of his back pain. He said that he
works with a few other people and generally gets along with them, but he has difficulty
understanding orders when servers “put[] them in differently” and needs help when
the restaurant is busier than average. At the end of a shift, he becomes “mentally tired,”
gets headaches, and requires at least two fifteen- to twenty-minute breaks during a five-
hour shift. He said that he could learn new recipes, but only if they are written down.
Saunders also testified that he struggles with reading and has trouble concentrating—
for example, he cannot sit and watch television without picking up his phone to play a
game every few minutes. He does not believe that he can handle fast-paced
environments.

       Later during the hearing, the ALJ asked a vocational expert (VE) whether a
hypothetical person with Saunders’s age, education, and work history could perform
any work if he were limited to the following restrictions: “Light exertion, unskilled
work involving simple, routine, and repetitive tasks with no fast-paced production line
or tandem tasks, only occasional changes in the work setting, only occasional
interaction[s] with others, including the public, supervisors, and coworkers.” The VE
opined that the person could not perform Saunders’s past work but could work as a
laundry worker, a router, or a sweeper. The expert added that if the same person were
limited to sedentary positions, he could still work as an ampule sealer.

       The ALJ then applied the standard five-step analysis, see 20 C.F.R. § 404.1520(a),
and concluded that Saunders was not disabled. She found that there had been
continuous 12-month periods during which Saunders did not engage in substantial
gainful activity (Step 1); that Saunders suffered from severe impairments—degenerative
disc disease, spine disorders, major joint dysfunction, major depressive disorder, and
borderline intellectual functioning—within the meaning of the Social Security Act and
its regulations (Step 2); and that these impairments did not meet a listing for
presumptive disability (Step 3).
No. 18-2910                                                                         Page 4

       Just before turning to Step 4, the ALJ assessed Saunders’s residual functional
capacity (RFC) and determined that he could perform light work with a sit/stand
option, as long as it was limited to “unskilled work involving simple, routine, and
repetitive tasks; no fast-paced production line or tandem tasks; only occasional changes
in his work setting; and GED levels of one or two.” She further determined that
Saunders could interact with the public, coworkers, and supervisors only occasionally,
and that he required normal, scheduled work breaks. She gave “great weight” to
Dr. Melancharbol’s opinion and incorporated in Saunders’s RFC all but one of the
limitations that Dr. Melancharbol had identified. The omitted restriction was a
limitation to “object-based work”—one that had not been proposed by any other
medical source and that the ALJ thought had been accounted for by corresponding
limitations already incorporated into the RFC. She gave “some weight” to the opinions
of Drs. Desmonde, Mohammed, and Sherman, as well as “limited weight” to Dr.
Webber’s findings, noting that various aspects of each doctor’s opinion were not
supported by the record as a whole. Considering all this, the ALJ concluded that the
evidence showed moderate limitations in concentration, persistence, or pace. She then
determined that Saunders could not perform any past relevant work (Step 4), but that
he could perform other jobs in the national economy, such as laundry worker, router,
sweeper, and ampule sealer (Step 5).

       The Appeals Council denied Saunders’s request for review, making the ALJ’s
decision the final word of the Commissioner. Jozefyk v. Berryhill, 923 F.3d 492 (7th Cir.
2019). As we noted, the district court upheld the ALJ’s decision. It concluded that the
ALJ permissibly accounted for Saunders’s limitations in concentration, persistence, or
pace by relying on “medical opinions in formulating her [RFC] assessment and
hypothetical questions to the [VE].”

                                            II

       Before this court, Saunders argues again that the ALJ failed to account for his
moderate limitations in concentration, persistence, or pace in the hypothetical she posed
to the VE. The ALJ erred, Saunders says, by “merely recit[ing] the medical record”
without explaining “how Saunders’s mental condition related to the limitations in the
hypothetical question.” Saunders particularly challenges the ALJ’s reliance on the
testimony of Dr. Melancharbol, whose opinions, he believes, are not supported by
substantial evidence.

       The ALJ must “orient the VE to the totality of a claimant’s limitations,” including
deficiencies in concentration, persistence, or pace. Moreno v. Berryhill, 882 F.3d 722, 730
No. 18-2910                                                                         Page 5

(7th Cir.), as amended on reh’g (Apr. 13, 2018) (citing O'Connor-Spinner v. Astrue, 627
F.3d 614, 619 (7th Cir. 2010)). We have said “[a]gain and again” that “when an ALJ finds
there are documented limitations of concentration, persistence, and pace, the
hypothetical question presented to the VE must account for these limitations.” Winsted
v. Berryhill, 923 F.3d 472, 476 (7th Cir. 2019) (collecting cases). Often, “employing terms
like ‘simple, repetitive, tasks’ on their own will not necessarily exclude from the VE’s
consideration those positions that present significant problems of concentration,
persistence, and pace.” O’Connor-Spinner, 627 F.3d at 620. Granted, there is no “per se
requirement” that the ALJ use the “specific terminology” of “concentration, persistence,
[or] pace.” Id. at 619. We will accept “an ALJ’s hypothetical omitting the terms
‘concentration, persistence [or] pace’ when it [is] manifest that the ALJ’s alternative
phrasing specifically exclude[s] those tasks that someone with the claimant’s limitations
would be unable to perform.” Id. at 619. “[T]he most effective way to ensure that the VE
is apprised fully of the claimant’s limitations is to include all of them directly in the
hypothetical.” Id.

       The ALJ here relied on Dr. Melancharbol’s testimony to assess Saunders’s
limitations, and she appropriately included in her hypothetical question to the VE all of
the doctor’s proposed limitations that she found to be supported by the record. Such
reliance on a medical expert in crafting a hypothetical to a VE is permissible. See
Johansen v. Barnhart, 314 F.3d 283, 288–89 (7th Cir. 2002). When the ALJ asked Dr.
Melancharbol—who already had opined that Saunders was moderately limited in
concentration, persistence, or pace—to confirm that Saunders needed “no other
limitations,” he did so.

      Saunders replies with a general complaint that Dr. Melancharbol’s testimony is
not supported by substantial evidence. The ALJ should not have relied upon it, he
contends, because the doctor’s findings were inconsistent with other evidence
(presumably the opinions of the other doctors). But Dr. Melancharbol’s testimony is
evidence upon which the ALJ may rely. And other than noting that Dr. Webber and Dr.
Sherman also found moderate limitations in concentration, persistence, or pace,
Saunders does not say what evidence the ALJ should have relied on or why it
undermines Dr. Melancharbol’s testimony.

       Saunders analogizes his case to Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014),
where this court held that an ALJ erred in relying on a medical expert in posing a
hypothetical question to a VE. But his analogy is inapt—the ALJ erred in that case, we
said, because she adopted a state-agency psychologist’s assessment but failed to include
No. 18-2910                                                                         Page 6

concentration-, persistence-, and pace-related restrictions from the assessment in her
hypothetical. Yurt, 758 F.3d at 857. We did not discredit the psychologist’s assessment,
as Saunders wants us to do here with Dr. Melancharbol’s testimony. The ALJ was
entitled to credit his opinion and include in her hypothetical most of the restrictions he
identified. Saunders provides no convincing reason for this court to question Dr.
Melancharbol’s opinion. Indeed, as Yurt pointed out, it is not our role to “reweigh the
evidence.” Id. at 856–57.

       Saunders never once has told this court what other restrictions the ALJ should
have included in her hypothetical, nor even at oral argument could he suggest a better
way to capture the idea behind limitations in concentration, persistence, and pace and
apply those problems to job requirements. The limitations that the ALJ included—
general though they may be—are substantially supported by Dr. Melancharbol’s
testimony, which itself is largely consistent with the opinions of the other examiners
and experts. See Jozefyk, 923 F.3d at 498 (noting that this court will uphold even
“generic[]” limitations so long as they “adequately account for the claimant’s
demonstrated psychological symptoms” found in the record).

        We see no reversible error in ALJ Meachum’s handling of this case, and in
particular, none in the hypothetical she used. We therefore AFFIRM the judgment of the
district court, which in turn upheld the ALJ’s decision.